Exhibit EMPLOYMENT AGREEMENT This Employment Agreement (“Agreement”), dated as of November 3, 2009 is by and between M. Philip Romney (“Executive”) and SeaBright Insurance Company, an Illinois domiciled insurance company (“Employer”), a wholly owned subsidiary of SeaBright Insurance Holdings, Inc., a Delaware corporation (“Holdings”) and is effective retroactively toOctober 31, 2004. WHEREAS, Employer hired Executive on October 31, 2004, as Vice President- Finance of Employer and Principal Accounting Officer of Employer; WHEREAS Executive continues in his position of Vice President- Finance and Principal Accounting Officer of Employer without change or interruption; and WHEREAS, Executive has requested to add the terms and conditions of this Agreement to his existing offer letter terms with Employer and Employer is willing to accede to this request; NOW THEREFORE, in consideration of the foregoing recitals, which shall constitute a part of this Agreement, and of the mutual promises contained herein, and intending to be legally bound, the parties agree as follows: 1.
